Electronically Filed
                                                         Supreme Court
                                                         SCWC-30239
                                                         22-NOV-2011
                                                         09:46 AM



                             SCWC-30239

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                              JANE DOE,
           Petitioner/Plaintiff-Appellant/Cross-Appellee,

                                  vs.

                             JOHN DOE,
           Respondent/Defendant-Appellee/Cross Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30239; FC-D NO. 06-1-337K)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Plaintiff-Appellant/Cross-Appellee, Jane Doe’s

Application for Writ of Certiorari filed on October 17, 2011, is

hereby rejected.

          DATED: Honolulu, Hawai#i, November 22, 2011.

Michael S. Zola for                     /s/ Mark E. Recktenwald
petitioner/plaintiff/appellant/
cross-appellee on the                   /s/ Paula A. Nakayama
application
                                        /s/ Simeon R. Acoba, Jr.
William C. Darrah and Peter Van
Name Esser for respondent/              /s/ James E. Duffy, Jr.
defendant-appellee/cross-
appellant on the response               /s/ Sabrina S. McKenna